NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEITH W. CANDLER,                               No. 20-16560

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00023-JAM-EFB

 v.
                                                MEMORANDUM*
PRATHER,

                Defendant-Appellee,

and

ROMNEY; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Keith W. Candler appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Nunez v. Duncan, 591 F.3d 1217, 1222 (9th Cir.

2010). We affirm.

      The district court properly granted summary judgment for defendant

Romney because Candler failed to exhaust his administrative remedies as required

by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). See Reyes v. Smith,

810 F.3d 654, 657 (9th Cir. 2016) (the prison’s requirements “define the

boundaries of proper exhaustion” (quoting Jones v. Bock, 549 U.S. 199, 218

(2007)); Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010) (explaining that to

provide adequate notice of a problem for which the prisoner seeks redress, the

prisoner must “provide the level of detail required by the prison’s regulations”).

      The district court properly granted summary judgment for defendant Prather

because Candler failed to raise a genuine dispute of material fact as to whether

Prather was deliberately indifferent to his serious medical needs during the twenty

minutes it took for Prather to escort Candler to a decontamination shower

following Candler’s exposure to pepper spray. See Jett v. Penner, 439 F.3d 1091,

1096 (9th Cir. 2006) (deliberate indifference is shown through a purposeful act or

failure to respond to the inmate’s pain or possible medical need and harm caused

by the indifference).


                                          2                                   20-16560
      We do not consider arguments and allegations raised for the first time on

appeal. See Crawford v. Lungren, 96 F.3d 380, 389 n.6 (9th Cir. 1996).

      AFFIRMED.




                                        3                                   20-16560